Citation Nr: 1403702	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-32 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for renal cancer, to include as the result of exposure to herbicides and polychlorinated biphenyls (PCBs), and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for kidney cancer, to include as secondary to the service-connected diabetes mellitus, type 2.  The issues of entitlement to service connection for bilateral shoulder disabilities were granted in May 2012.

In October 2010, the Veteran testified at a videoconference hearing, before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

The issue on appeal was remanded by the Board in February 2011, and an opinion was sought from a specialist with the Veterans Health Administration (VHA) in May 2013.


FINDINGS OF FACT

1.  The probative evidence of record does not demonstrate that the Veteran's renal cancer is causally-related to exposure to herbicides.

2.  The probative evidence of record does not demonstrate that the Veteran's renal cancer is causally-related to exposure to PCBs.

3.  The probative evidence of record does not demonstrate that renal cancer was caused, or aggravated, by a service-connected disability.


CONCLUSION OF LAW

Renal cancer was not incurred in or aggravated by active service, to include exposure to herbicides, nor was the Veteran's cancer caused or permanently aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in July 2007 of the criteria for establishing service connection, to include as secondary to a service-connected disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in December 2007.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, a VHA opinion was obtained in July 2013 which discussed all applicable medical principles and is adequate upon which to decide the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran has claimed entitlement to service connection for kidney cancer.  He contends that exposure to the herbicide Agent Orange (or PCBs) is responsible for his diagnosis of kidney cancer.  In the alternative, he contends that there is a causal relationship between his cancer diagnosis and his service-connected diabetes.  The United States Court of Appeals for Veterans Claims held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As to the Veteran's other theory of entitlement in this case, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013). 

Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2013).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, lung cancer shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

The Veteran in this case is legally-presumed to have been exposed to herbicide agents, to include Agent Orange, as he served in Vietnam during his period of active service.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.   In cases such as these, the following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.   38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

In this case, the Veteran's exposure to herbicides has been conceded; however the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  That said, service connection may still be granted based on direct service connection, to include actual herbicide exposure, should a medical nexus opinion so indicate.
      
It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

While service treatment records do not demonstrate a diagnosis for any form of cancer, post-service, private treatment records show the Veteran was treated for kidney cancer; thus, he has demonstrated a current disability in this case.  In a letter dated in July 2007, the Veteran's private provider reported that the Veteran had been a patient for years, and that the Veteran's primary diagnosis was adult onset diabetes mellitus, with secondary diagnoses of renal cell carcinoma, lung carcinoma, status post right shoulder repair, hyperlipidemia, arthritis, GERD, hearing deficit, and hiatal hernia.  Also received from the Veteran in October 2010 was an abstract from Diabetologia regarding a research study to investigate the relationship between diabetes mellitus and the risk of developing renal cell cancer.  Results of the study indicated that, in comparison with the general population, patients with diabetes mellitus have an increased risk of renal cell cancer. 

The Board also notes that on his VA Form 9 (formal appeal) submitted in October 2008, the Veteran claimed that Agent Orange caused his kidney cancer.  He reported that he worked on and around aircraft associated with Operation Ranch Hand.  He also claimed that it had been proven that PCBs in transformers were a cause of kidney cancer.  

The Board found in February 2011 that the letter from his provider, and the research study abstract, were not sufficient to grant service connection for kidney cancer.  The Board also found that the provider did not issue an opinion that the Veteran's kidney cancer was secondary to diabetes mellitus.  Further, there was no indication that the research study noted above was specific to this Veteran.  As such, the Board found that a medical examination with opinion was necessary because the record did not contain sufficient, competent medical evidence to decide this claim. 

The Board remanded the Veteran's claim in February 2011 so as to provide a VA examination to obtain an etiological opinion in order to determine whether kidney cancer was incurred during his period of service, was the result of herbicide or PCB exposure during service, and whether his kidney cancer was caused or aggravated by his service-connected diabetes.  That examination was conducted in March 2011.  First, the examiner determined that kidney cancer was not a presumptive disorder associated with Agent Orange exposure, and therefore herbicides were not a causal factor in this case.  Following a review of medical literature in peer-reviewed journals, she found that studies of workers provided evidence that PCBs were associated with certain types of cancer in humans, such as that of the liver and biliary tract.  However, there were no studies linking PCB exposure to kidney cancer.  Therefore, she found that it was less likely than not that the Veteran's kidney cancer was secondary to herbicide or PCB exposure.  

Because she failed to offer an opinion as to whether his kidney cancer was caused or aggravated by his service-connected diabetes, she issued an addendum opinion in May 2012.  At that time, she stated that there was no evidence in the research articles to suggest that diabetes can cause kidney cancer.  Therefore, it was less likely than not that the Veteran's kidney disease was aggravated by his service-connected diabetes or residuals thereof.  The term "aggravated" does not simply imply a direct causal connection.  Rather, the term "aggravated," in the above context, refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  As such, the Board determined in July 2013 that a properly-worded opinion, with a corresponding medical rationale with regard to aggravation, was not of record.

Further, while the examiner correctly pointed out that kidney cancer is not an enumerated, presumptive disorder associated with herbicide exposure within VA regulations, as noted above, service connection may nonetheless be granted if it is found that direct exposure to these agents led to a current disability.  Moreover, with regard to PCB exposure, the Veteran submitted treatise evidence entitled An Update on the Toxicity of PCBs, in which the author noted that many studies looking at workers exposed to PCBs found a consistent increase in kidney cancer, although the actual number of cases was small.  The examiner only noted those studies which found no association, and failed to account for studies such as the one submitted by the Veteran.

As a result, the Board requested an opinion from a specialist associated with the Veterans Health Administration (VHA).  A VHA opinion was authored in July 2013 and has been associated with the record.  To the first question, whether there was a link between the Veteran's cancer and exposure to herbicides and/or PCBs, it was noted that the incidence of kidney cancer is approximately 65,000 cases per year in the U.S., and that risk factors included smoking, hypertension, obesity, acquired cystic disease, pain medications, hepatitis C, sickle cell disease, and genetic pre-disposition.  Occupational exposure linked to kidney cancer included substances such as asbestos, cadmium, and gasoline.  PCB and herbicides exposure, however, are not established risk factors.  

The specialist pointed out that the most recent update to the institute of medicine report on the association of Agent Orange with diseases lists diabetes mellitus, but not kidney cancer.  While some association between those chemicals and kidney cancer may exist, the specialist found that such exposure appears to convey a small (less than two-fold) increased risk of kidney cancer above background, and thus it was not likely that the Veteran's kidney cancer resulted from exposure to herbicides or PCBs.

As to the second query, it was noted that the link between diabetes mellitus and kidney cancer progression was complex.  He pointed out that a number of studies have found that diabetes is associated with a higher risk of cancer, including breast, colorectal, pancreatic, and endometrial (among others).  Diabetes is associated with a small (less than two-fold) increased risk of renal cancer in some, but not all studies.  Per the specialist, this association appears possibly due to patients with diabetes having a higher incidence of hypertension and obesity, rather than diabetes causing renal cell cancer.  A recent meta-analysis of 24 studies examining the association of diabetes and the incidence of kidney cancer found a very small increased risk.  It was also noted that studies have suggested diabetes is an independent prognostic marker for kidney cancer.  However, analysis had found no increase in mortality for patients with diabetes from kidney cancer.  It was also noted the Veteran had undergone definitive surgery and has not had a recurrence to date.  As such, he opined that it was not likely that diabetes caused or aggravated the Veteran's kidney cancer.  

In December 2013, additional evidence was received from the Veteran, along with a waiver of RO review.  This evidence consisted of a statement from the Veteran, a Chemical Datasheet pertaining to 2, 3, 7, 8-Tetrachlorodibernzo-P-Dioxin (TCDD) and a Department of Health and Human Services National Institute for Occupational Safety and Health (NIOSH) publication, Current Intelligence Bulletin 40 on 2, 3, 7, 8-Tetrachlorodibenzo-p-dioxin (TCDD, "dioxin").  The Veteran pointed out that he had no protective clothing or breathing apparatus while working with TCDD.  Also, he breathed TCDD, it got into food, clothes were washed in water contaminated with TCDD and he was around the source when performing maintenance on Ranch Hand aircraft.  It is not disputed that the Veteran was exposed to dioxin during military service.

The Chemical Datasheet does not pertain to the Veteran directly and does not discuss kidney cancer.  The NIOSH publication also did not pertain to the Veteran directly.  While noting that studies of TCDD were suggestive of TCDD's ability to cause cancer, there was no conclusion presented regarding humans and kidney cancer.  Kidney adenocarcinoma in rates fed TCDD was noted.  It was also noted generally that NIOSH recommends that TCDD be considered as a potential occupational carcinogen.  

The Board does not find that this recently submitted evidence supports a grant of service connection for the Veteran's renal cancer.  The evidence is not specific to kidney cancer in humans following dioxin exposure and the report does not attempt to draw a cause and effect relationship between dioxin exposure and kidney cancer.  Further, as noted, the evidence does not specifically refer to the Veteran.

As to the Veteran's assertions that the his cancer diagnosis is etiologically-related to his period of active duty, to include herbicide and PCB exposure, or linked to his service-connected diabetes mellitus, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's opinion as to the etiology of his kidney cancer is not competent, as the evidence of record has shown that a complex relationship exists between renal cancer and herbicide/PCB exposure, as well as renal cancer and diabetes, which requires medical knowledge which the Veteran has not been shown to possess.  

In sum, the record does not contain probative medical evidence sufficient to establish a nexus between service, to include exposure to herbicides or PCBs, and kidney cancer.  As indicated above, the evidence of record also fails to establish a probative, medical link between the Veteran's diagnosis and service-connected diabetes.  Further, such a condition is not presumptively-associated with exposure to herbicide agents, and there is no probative medical opinion of record linking the Veteran's exposure to such agents to his current diagnosis.  Therefore, the probative evidence of record does not show that kidney cancer was incurred in or aggravated by service, to include as the result of herbicide or PCB exposure, or as secondary to a service-connected disability.  Accordingly, while the Board is sympathetic to the Veteran's situation, service connection for kidney cancer is denied.

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for renal cancer, to include as the result of exposure to herbicides and polychlorinated biphenyls (PCBs), and as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


